UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2012 Item 1. Report to Stockholders. ANNUAL REPORT MARCH 31, 2012 Advised by NorthCoast Asset Management LLC WWW.NORTHCOASTAM.COM (800) 558-9105 CAN SLIM® Select Growth Fund Dear Fellow Investor, CANGX NorthCoast Asset Management, Advisor Annual Report, March, 2012 “The mean prediction of the 10 stock-market strategists surveyed by Barron’s is that the S&P 500® index will end 2012 at 1,360 Even the most bullish of these Street seers fears stocks could be more wobbly in the next six months than in the six months past.” — Barron’s magazine, “The Year Ahead”, December 19, 2011 Often we remind our clients that one of the reasons systematic investment strategies like the CAN SLIM® Select Growth Fund are productive over time is because they don’t suffer from bias.They don’t watch CNBC or read Barron’s; they don’t fear the next election cycle in Greece or hope that US GDP will top 3% this year.Instead, they follow simple, time-honored, investment rules that are thoroughly researched and consistently applied. Only three months ago the investment world “felt” much different.The “feel” is well captured in the quotation above.Fear, yes, but also a common bias that impacts millions of investors called recency.The recency bias is pretty simple.Because it’s easier, we’re inclined to use our recent experience as the baseline for what will happen in the future.In many situations, this bias works just fine, but when it comes to investing and money it can cause problems.The stock market, especially in the second half of 2011, was historically volatile.Is it any wonder why almost all, well-paid, well-known investment strategists placed their bets on small, volatile gains for 2012? Of course not.They believed the future would look like the recent past. The first quarter instead delivered polar opposite performance.A big 12% gain for the S&P 500® (the 30th best quarter in the last 80 years) placed the index at 1,408 with not even a -3% shake out along the way.The VIX Index which is a common measure to estimate future volatility was 60% less at quarter end than it was on September 30, 2011.Who would have guessed? Certainly not the bunch above. 1 CAN SLIM® Select Growth Fund During the fiscal year April 1, 2011 through March 31, 2012, CAN SLIM® Select Growth Fund (CANGX) lost -3.57% compared to an advance of 8.54% in the broad average S&P 500®.The year was full of many highs and lows.After reducing stock market exposure to a low of 38% in August of 2011 due to uncertainty of the European financial crisis, positions were steadily added in response to strong market internals.The Fund closed the fiscal year March 31, 2012 at 95% invested.Scary? Of course.Productive? Very.Underweight positions in Financial and Technology stocks along with an overweight position in cash attributed to the underperformance, but stocks like Alexion Pharmaceuticals, Inc. (ALXN) and IAC/InterActive Corp. (IACI) were large winners for us during the year.The natural next question that all people ask is, “Now what?” Though experts like those above will continue day after day to opine on the markets, the real answer to that question is that we don’t know.Too many times investors come to the table with their minds made up – half say we are going to have a bear market for these 3 reasons ; half say we are going to have a bull market for these 3 reasons , and unfortunately their portfolios suffer when they’re wrong.Being fluid to market conditions and disciplined in your investment approach is what really matters.Without opinion, here is a look at market history and data regarding the start of the year (see the table below).In 20 of the last 84 years, January, February and March were all up months and when this occurs the year has gone on to add gains 90% of the time (18 out of 20 times) for an average of +7.0%.CAN SLIM® methodology is fluid of course, and should the year unravel like 1930, we will be raising cash.However, it’s nice to have a few facts on the plus side. 2 CAN SLIM® Select Growth Fund S&P 500® Value S&P 500® Additional Quarter Quarter Value Gain From Ending End Q1 Perf Year End Apr 1 3/31/1930 % -39.0
